Order entered April 2, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-00884-CR

                       RACHEAL MEACHELL MATHEWS, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 380th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 380-82553-2013

                                              ORDER
        The Court DENIES appellant’s March 31, 2015 pro se request for appointment of new

counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Sampson v. State,

854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.). Appellant’s brief was filed on March 27,

2015, and the State’s brief is due by April 26, 2015.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Racheal

Matthews, TDCJ No. 1934058, Murray Unit, 1916 N. Hwy 36 Bypass, Gatesville, Texas 76596.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE